EXHIBIT 10.4

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

Amendment (“Amendment”), dated July 25, 2012, to the Employment Agreement, dated
as of June 5, 2009 (the “Agreement”), among, Arch Insurance Group Inc., a
Delaware corporation (the “Company”) and David McElroy (the “Executive”). 
Capitalized terms used without definition herein have the meanings given to them
in the Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties have agreed to amend the Agreement as follows:

 

1.                   The first sentence of Section 3.01 shall be hereby amended
and restated as follows:

 

“During the Employment Period, the Executive shall serve as Chairman and Chief
Executive Officer of the Company and shall have such responsibilities, powers
and duties as may from time to time be prescribed by the Board of Directors of
the Company; provided that such responsibilities, powers and duties are
substantially consistent with those customarily assigned to individuals serving
in such position at comparable companies or as may be reasonably required by the
conduct of the business of the Company.”

 

2.                   The first sentence of Section 4.01 shall be hereby amended
and restated as follows:

 

“During the Employment Period, the Executive’s base salary will be $600,000 per
annum (the “Base Salary”).”

 

3.               SECTION 4.07 shall be hereby added to the Agreement as follows:

 

“SECTION 4.07.  Retention Shared-Based Awards.  Subject to approval (“Board
Approval”) by the Board of Directors of Arch Capital Group Ltd. (“Parent”), the
Parent shall grant to the Executive share appreciation rights with respect to
25,000 of the Company’s common shares at an exercise price equal to the closing
market price on the date of such Board Approval (the “Grant Date”), which award
will vest in full on the fifth anniversary of the Grant Date.  Subject to Board
Approval, on the Grant Date, the Company shall also grant to the Executive
25,000 restricted common share units of the Company, which will vest in full on
the fifth anniversary of the Grant Date and the shares under such award would
not be transferred to him until his separation from service, as provided in the
applicable award agreement.  The other terms of such share-based awards shall be
as set forth in the applicable award agreements as approved by the Board of
Directors of the Company.”

 

5.               SECTION 5.01 shall be hereby amended and restated as follows:

 

“SECTION 5.01.  Term.  The Employment Period will terminate on third anniversary
of the date hereof; provided that (a) the Employment Period shall terminate
prior to such date upon the Executive’s death or Permanent Disability, (b) the
Employment

 

--------------------------------------------------------------------------------


 

Period may be terminated by the Companies for any reason prior to such date, and
(c) the Employment Period may be terminated by the Executive at any time prior
to such date, if such termination shall be for Good Reason.  In addition, this
Agreement will be automatically extended on the same terms and conditions for
successive one year periods following the original term until either the
Companies or the Executive, at least ninety (90) days prior to the expiration of
the original term or any extended term, shall give written notice of their
intention not to renew the Agreement.”

 

6.               ARTICLE 9 shall be hereby amended as restated as follows:

 

“ARTICLE 9

 

NONCOMPETITION AND NONSOLICITATION

 

SECTION 9.01. Noncompetition. The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company and its Affiliates and
their respective predecessors, and that his services will be of special, unique
and extraordinary value to the Company.  In addition, the Executive hereby
agrees that at any time during the Employment Period, and for a period ending
two (2) year after the termination of the Executive’s employment  (the
“Noncompetition Period”), he will not directly or indirectly own, manage,
control, participate in, consult with, render services for or in any manner
engage in any business competing with the businesses of the Company or its
Affiliates as such businesses exist or are in process as of the date of
termination, within any geographical area in which the Company or its Affiliates
engage or plan to engage in such businesses.  It shall not be considered a
violation of this Section 9.01 for the Executive to be a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation.

 

SECTION 9.02. Nonsolicitation. The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company, its Affiliates and their
respective predecessors, and that his services will be of special, unique and
extraordinary value to the Company.  The Executive hereby agrees that (a) during
the Employment Period and for a period of two (2) year after the date of
termination of employment (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly, induce or attempt to induce any employee of the Company
or its Affiliates to leave the employ of the Company or its Affiliates, or in
any way interfere with the relationship between the Company or its Affiliates
and any employee thereof or otherwise employ or receive the services of any
individual who was an employee of the Company or its Affiliates at the Date of
Termination or within the six-month period prior thereto, and (b) during the
Nonsolicitation Period, the Executive will not induce or attempt to induce any
customer, supplier, client, insured, reinsured, reinsurer, broker, licensee or
other business relation of

 

2

--------------------------------------------------------------------------------


 

the Company or its Affiliates to cease doing business with the Company or its
Affiliates.

 

SECTION 9.03. Enforcement. If, at the enforcement of Sections 9.01 or 9.02, a
court holds that the duration or scope stated therein are unreasonable under
circumstances then existing, the parties agree that the maximum duration and
scope reasonable under such circumstances will be substituted for the stated
duration or scope and that the court will be permitted to revise the
restrictions contained in this Article 9 to cover the maximum duration and scope
permitted by law.”

 

7.               All other provisions of the Agreement shall remain in full
force and effect.  This amendment shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws, and may be executed in two or more counterparts, each of which
shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

 

ARCH INSURANCE GROUP INC.

 

 

 

 

 

By:

/s/ Mark D. Lyons

 

Printed Name:

Mark D. Lyons

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

/s/ David McElroy

 

David McElroy

 

4

--------------------------------------------------------------------------------